Exhibit 12 TELEPHONE AND DATA SYSTEMS, INC. RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS Six Months Ended June 30, (Dollars in thousands) EARNINGS: Income before income taxes $ 186,682 $ 205,756 Add (deduct): Equity in earnings of unconsolidated entities (48,781 ) (41,978 ) Distributions from unconsolidated entities 6,973 47,375 Amortization of capitalized interest 796 547 Income attributable to noncontrolling interests in subsidiaries that do not have fixed charges (12,024 ) (10,450 ) 133,646 201,250 Add fixed charges: Consolidated interest expense (1) 47,603 71,926 Interest portion (1/3) of consolidated rent expense 28,214 25,931 $ 209,463 $ 299,107 FIXED CHARGES: Consolidated interest expense (1) $ 47,603 $ 71,926 Capitalized interest 8,086 4,217 Interest portion (1/3) of consolidated rent expense 28,214 25,931 $ 83,903 $ 102,074 RATIO OF EARNINGS TO FIXED CHARGES 2.50 2.93 Tax-effected preferred dividends $ 38 $ 31 Fixed charges 83,903 102,074 Fixed charges and preferred dividends $ 83,941 $ 102,105 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS 2.50 2.93 Interest expense on income tax contingencies is not included in fixed charges.
